Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not disclose nor indicate that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in a lens unit.
The closest prior art is that of Onishi et al (JP 2011-101091 A, English machine translation attached) which discloses a lens unit which incorporates air passages which cover a portion of an annular lens supporting flange.  This structure is best seen in Figures 7-8, with the annular flange being portion 511a of the rear frame, the lens being lens 322, the lens installation surface facing the object side on the flange portion being surface 323, and the air passage being the air-passing portion of step 324.  Onishi however differs from the claimed configuration in that there is no seal member provided between the inner circumferential surface of the lens barrel and an object side lens 31 and the air passage is not a hole formed in the lens barrel and is not positioned to open radially inward from the inner circumferential surface of the lens barrel.  In contrast the air passage of Onishi is a groove or notch in the flange and is positioned entirely on the flange portion (a “hole” is formed when the lens is mounted, but the barrel itself does not have a “hole” as part of its structure, as claimed) and Onishi is specifically designed to prevent the formation of a seal between the object side lens and the lens barrel 51 and 
Also of note are photolithography lens units such as that of Coon et al (US Patent 6,847,431 B2) which incorporate passages to allow air flow through the lens unit.  These air passages however are not of the claimed configuration as these lens units do not incorporate flange supports for the image side lens with the structure as claimed.  Further the positioning of seal members is reversed from the claimed configuration with the photolithographic lens units being configured to have a sealed image side as this is the portion which faces the wafer being formed and is a potential point of entry for contaminants. Saito et al (US Patent 7,515,202 B2) also includes an air passage but the air passage is formed in a non-flange area and a non-optically-active region of the lens elements themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852